ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and documents filed 07 September 2021, with respect to the rejection of Claim 17 have been fully considered and are persuasive.  The rejection of claim 17 and its dependents has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Bartolone on 15 and 22 October 2021.
The application has been amended as follows: 
IN THE CLAIMS:
8. (Currently Amended) The vertical cooker of claim 7, wherein the second food product adapter comprises a second mounting bracket, wherein the second second food product adapter is in the vertically oriented slot.

**End Of Amendments**
Allowable Subject Matter
Claims 1, 4-12 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best found art does not teach or obviate the limitations of independent claim 17.
While the prior art has examples of vertically oriented grills/broilers with movable heating platens (See LEHMAN (US 8367977 B2), MASEL (US 5970851), DELEON (US 5584231), and SPANG (US 2027002)), and dropping the food out of the bottom after cooking (See LEHMAN (US 8367977 B2) and SPANG (US 2027002)), yet none of the references taught a movable door that moved together with the movement of the movable platen to drop the food product.  See Applicant’s submission dated 07 September 2021 for arguments overcoming the teachings of LEHMAN.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        3 November 2021